PER CURIAM.
|! Denied. The application was not timely filed in the district court, and relator fails to carry his burden to show that an exception applies. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La.9/5/95), 660 So.2d 1189. Moreover, relator’s claims concerning the trial court’s ruling on his competency and his counsel’s failure to request a third forensic psychologist are repetitive. La.C.Cr.P. art. 930.4(D). We attach hereto and make a part hereof the District Court’s written reasons denying relator’s application.
Relator has now fully litigated four applications for post-convictión relief in state court. Similar to federal habeas relief, see 28 U.S.C. § 2244,--Louisiana post-conviction procedure envisions the filing of a second or successive application only under the narrow circumstances provided in La.C.Cr.P. art. 930.4 and within the limitations period as set out in La.C.Cr.P. art. 930.8. Notably, the Legislature in 2013 La. Acts 251 amended ■ La.C.Cr.P. art. 930.4 to make the procedural bars against successive filings mandatory. Relator’s claims have now been fully litigated in state collateral proceedings in accord with La.C.Cr.P. art. 930.6, and this denial is final. Hereafter, unless he can show that one of the narrow | aexceptions authorizing the filing of a successive application applies, relator has exhausted his right to state collateral review. The District Court is ordered to record a minute entry consistent with this per curiam.
JjAPPENDIX
STATE OF LOUISIANA
VS.
EDWARD BADON
CRIMINAL DISTRICT COURT
PARISH OF ORLEANS
CASE 367-715- “H”

JUDGEMENT

On November 16, 1994, petitioner was convicted by a jury of Second Degree Murder, and was ultimately sentenced to life imprisonment. This conviction and sentence was affirmed on- direct appeal. State v. Badon, 664 So.2d 1291 (La.App, 4 Cir. 1995).
As more than 3 years have Elapsed since defendant’s conviction became final, defendant’s application for post-conviction relief is untimely. La.C.Cr.P. Art. 930.8.
Based on the foregoing, defendant’s Application for Post-Conviction Relief will NOT BE CONSIDERED.
This 13th day of April, 2015.
/s/ Camille Buras
/s/ CAMILLE BURAS JUDGE, SECTION “H”